 W. HORACE WILLIAMS COMPANY, ETC.223W. Horace Williams Company, DivisionofWilliam-McWilliamsIndustries,Inc.'andShopmen's Local Union No. 619 of theInternationalAssociation of Bridge,Structural and Orna-mental Iron Workers,AFL-CIO,Petitioner.Case No. 15-RC-2248.February 13, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Sewall S. Fine, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning oftheAct.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.The question concerning representation :The Employer, prior to the filing of the petition herein had bothwritten and oral "understandings" with the various unions hereininvolved over a period of several years. Pursuant to such understand-ings the Employer agreed to pay union wage rates, recognize certaindays as holidays, seek new employees first through the union hiringhalls, and recognize the work jurisdictional lines of the various craftor trade unions.The Employer contends that the following agree-ments, which were introduced in evidence, constitute bars to the peti-tion herein: (a) a memorandum of agreement between the Employer1The name of the Employer appears as amended at the hearing2District Council of Carpenters, New Orleans and Vicinity, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO ; and Pile Drivers Union Local 2436,United Brotherhood of Carpenters and Joiners of America, AFL-CIO, herein referred tojointly as the Carpenters; International Union of Operating Engineers, Local 406, hereinreferred to as the Operating Engineers; and Local 689, International Brotherhood ofHod Carriers and Common Laborers of America, AFL-CIO, herein called the Laborers,sought to In tervene at the hearing.Each based its right to intervene on the AssociatedGeneral Contractors-AFL-CIO, NewOrleans and Vicinity Master and Craft Agreements,herein collectively referred to asthe AGCagreement,adopted by the Employer to becomeeffective on August 16, 1960.The Petitioner moved that intervention be denied to anyunion involvedherein which did not submit a card showing interest among the employeessoughtThe hearing officer denied this motion,and granted intervention to each of theaforementioned unions.Althoughthe AGCagreement does not specifically recognize eachunion signatory thereto as the bargaining representative of any of the employees involvedherein,we find that for the purpose of intervention each union has at least a col,aableinterest in certain of the employees involved and, accordingly, affirm the hearing officer'sruling.International Brotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgersand Helpers,AFL-CIO, Local37, herein called the Boilermakers,also intervened on thebasis of an adequate card showing of Interest.130 NLRB No. 3. .224DECISIONSOF NATIONALLABOR RELATIONS BOARDand the Carpenters dated July 7, 1960; (b) a memorandum of under-standingof terms between the Employer and the HoistingEngineers,relating to offshore oil drilling platforms dated November 8, 1954;(c) a memorandumof understandingof terms betweenthe Employerand the Iron Workers likewise relating to offshore oil drilling plat-forms and dated November 8, 1954; and (d) a document executed bythe Employer wherein it adopted the AGC agreementto become effec-tive on August 16, 1960.3As to (a), (b), and (c), it is clear that none of these agreements in-clude within their respective terms any clause relating to expirationor terminal dates, or duration of the agreements.We find that theyare contractsof indefinite duration and, under Board precedent, donot constitute a bar.4As it is clear that the agreement referred to in (d) above, adoptingthe AGC agreement, was executed by the Employer a month after thefiling of the petition herein, on July 14, 1960, it likewise does not con-stitute a bar.'Accordingly, we find that a question affecting commerceexists con-cerning the representation of certain employees of the Employerwithin the meaning of Section 9(c) (1) and Section 2(6) and (7) ofthe Act.4.The Petitioner seeks a unit composed of the production andmaintenance employees at the Employer's fabrication yard located at5701 France Road, New Orleans, Louisiana. Although the Employerdoes not oppose the unit sought, it questions the inclusion therein ofcertain alleged "craftsmen."The Intervenors make several alterna-tive contentions as to the requested unit.They urge (a) the petitionshould be dismissed on the ground that the requested unit is inappro-priate because of the fluctuation in itssize;(b) only a companywideunit, encompassing both the yard and the field employees, is appro-priate; and (c) in the event the Board finds that the requested pro-duction and maintenance unit is appropriate, those "craftsmen" whofall within the ambit of the Intervenors' respective jurisdictions andwho customarily are represented by them should either be establishedas separateunits or excluded from the production and maintenanceunit.As indicated hereinabove, there is no controlling history ofcollective bargaining.The Employer is engaged in the heavy construction business in theSouth Central States and also performs certain contract constructionwork in the Gulf of Mexico for companies engaged in offshore oildrilling operations.The Employer maintains the yard involvedherein for the storage and maintenance of equipment, and the fabrica-sThe date of execution of the adoption agreement as well as the date of execution ofthe AGC agreement are not shown in the record.4Pacific (,oast Associationof Pulp and Paper Manufacturers,121 NLRB 990, 993.'Deluxe Metal FurnitureCompany,121 NLRB 995, 999. W. HORACE WILLIAMS COMPANY, ETC.225tion of materials utilized in its field operations. It employs indi-viduals classified as welders, machinists, carpenters, ironworkers, op-erating engineers, and laborers at the yard.Despite the fact thatthere is customarily a high rate of fluctuation in the size of the yardemployee complement, the yard has never been closed down com-pletely.During slack periods the yard is maintained on a standbybasiswith a crew of approximately 10 employees.Although therecord contains some evidence of interchange between the yard andthe field, or construction site employees, it does not show either theextent or the frequency of such interchange.As it is clear from therecord that there is a sufficient nucleus of regular employees at theyard jobsite,6 and that the yard employees constitute a distinct ho-mogeneous group that is not so functionally integrated with the fieldoperations as to preclude their establishment as a separate appropriateunit, we reject the Intervenors' first two contentions.The Intervenor apparently ground their contention that employeesat the yard who by reason of work classification are deemed by themto fall within their respective craft or trade jurisdictions should beestablished as separate craft units, or excluded from the overall unitsought, upon the theory that they are necessarily craftsmen solely byvirtue of this circumstance.We find no merit in this contention. Therecord is devoid of any evidence that any of these employees are truecraftsmen or exercise craft skills or are entitled to separate repre-sentation on any other basis.' In the absence of any controlling bar-gaining history to the contrary, and in view of the fact that the work-ing conditions and interests of the alleged craft employees do notdiffer substantially from those of the other yard employees, we per-ceive no basis for excluding them from the unit of yard employees.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (c) of the Act :All production and maintenance employees employed at the Em-ployer's New Orleans, Louisiana, fabrication and storage yard, ex-cluding all office clerical employees, draftsmen, engineering em-ployees, truckdrivers, guards, watchmen professional and technicalemployees, and all supervisors as defined in the Act.'8The record shows that at least 53 employees worked in the yard for periods exceeding30 percent of the 30-week period before the hearingIn addition, it also shows that30 employees within this group spent from approximately one-half to all of the afore-mentioned period working in the yardUnder these circumstances, we find that theemployees at the yard have records of substantial employment indicating a continuinginterest inworking conditions.SeeTrammell Construction Company,Incorporated126 NLRB 1365.4North American Aviation, Inc.,127 NLRB 356.8The parties stipulated the exclusion of the truckdrivers and the payroll clerks. Inaddition they stipulated the exclusion of the general superintendent, shop superintendent,assistant shop superintendent, general foreman in charge of metal fabrication, shop steelforeman, mechanic shop foreman,and labor foreman.The parties also disagreed as to the597254-61-vol. 130-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.At the time of the hearing there were 10 rank-and-file employeesemployed at the France Road yard. At the time of the filing of thepetition approximately 3 months earlier, however, there were about65 employees at the yard. The Employer's testimony reveals that thedecline in personnel resulted from the completion of construction con-tracts and that undoubtedly the number of yard employees will againincrease when the Employer obtains new contracts.Although thereis no certainty as to precisely when the Employer will secure newcontracts, we do not believe that the present work force constitutes asubstantial and representative complement of employees.Neverthe-less, as the situation involved herein is quite analogous to those exist-ing in cases involving seasonal operations,9 we find that the dismissalof the petition is not warranted.We shall therefore direct the Re-gional Director to conduct the election directed herein at such timein the foreseeable future when, in the opinion of the Regional Di-rector, a substantial and representative complement is employed atthe Employer's France Road yard operation.[Text of Direction of Election omitted from publication.]supervisory status of R LeBlanc,the carpenter foreman.The record shows that he nasthe only carpenter working at the yard at the-time of the hearing It also reveals thatupon the hiring of additional carpenters he would have the authority to hire and dis-charge them. In addition,he also has the authority to discharge laborers assigned towork with, or assist, him on occasions.We therefore find that LeBlanc is a supervisorand exclude him from the unit9ToledoMarine Terminals,123 NLRB 583,585.Unlike theTrammellandToledoMarinecases,supra,there is insufficient evidence in this record upon which to establish a-criterion for eligibility on the basis of past employment with the EmployerThe Great Atlantic&Pacific Tea Company, Inc.'andAmalgam-atedMeat Cutters&Butcher Workmen of North America,Local282, AFL-CIO,Petitioner.Case No. 1,0-RC-1093.Febru-ary 13, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frank James Kruzich, hear-ing officer.For the reasons stated below, we overrule the hearing.officer's ruling, made at the hearing, granting the motion of the RetailClerks International Association, AFL-CIO, Local 1636, herein re-ferred to as the Retail Clerks, to intervene in this proceeding.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act Z'The name of the Employer appears as amended at the hearing.2The Employer refused to stipulate that it was engaged in commerce within the mean-ing of theActAsit is a -Maryland corporation doing business in Florida, operates re-130 NLRB No. 28.